Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an argument filed 01/07/2021 in which claims 01-26 are pending ready for examination.


Allowable Subject Matter
Claims 1-26 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1, 20, none of the prior arts alone or in combination discloses a monochromator comprising a long-pass interference filter positioned to receive light from the light source, reflect light that has a wavelength below a selected value, and pass through light having a wavelength above the selected value, and a first sample detector positioned to receive light reflected by the long-pass interference filter. 
The closest prior art, Davis et al (US 6,414,753 B1) discloses a monochromator comprising a light source, an entrance slit positioned to pass through light from the light source, a first monochromator mirror positioned to reflect light passed through the entrance slit, a diffractive surface positioned to receive and diffract light reflected by the first monochromator mirror, a second monochromator mirror positioned to reflect light 
Davis does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-19 and 21-26 are allowed due to their dependency of claims 1 and 20 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 01/07/2021, with respect to claims 1-26 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 1-26 have been withdrawn
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR H NIXON/           Examiner, Art Unit 2886         




/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886